DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Preliminary Amendment filed on January 24, 2022. Claims 21-34 are pending. Claims 1-20 are cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2021 and 1/18/2022 are being considered by the examiner.

Specification
The use of the term ‘Google+’ and ‘LinkedIn’ (in para 45 of the instant specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation ‘next fetch time’ in line 9 should read ‘next fetch’ to reflect the claim language in the other independent claims 33 and 34.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the web content source" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume that the limitation reads “the web content page”. Appropriate correction is also required in claims 25 and 26 depending from claim 21 that also recite this limitation.
Claims 22-32 depending from the aforenoted claims are also rejected by virtue of their dependencies. 
Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24, 33 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21, 33 and 34 recite parsing, by a processor, the content into a first portion and a second portion, the first portion being associated with a core textual content in the web content page, the second portion being associated with a content related to the core textual content; determining, by the processor, whether the web content page is a first type or a second type; causing the processor, in response to a determination that the web content page is the first type, to increase a time duration for a next fetch time of the core textual content in response to a new core textual content being available; and  setting, by the processor, the schedule according to a type of the web content source, the type being the first type or the second type.
The limitations of parsing the content into first and second portions, the first portion being associated with a core textual content in the web content page, the second portion being associated with a content related to the core textual content and determining, by the processor, whether the web content page is a first type or a second type, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “by a processor’ language, “parsing the content into first and second portions” in the context of these claims encompasses a user mentally parsing displayed web content pages into separate portions. Similarly, but for the “by a processor’ language, determining whether the web content page is of a first or second type could be mentally done by a user looking at the web content pages. 
Furthermore, the limitations of increasing a time duration for a next fetch time of the core textual content in response to a new core textual content being available; and setting the schedule according to a type of the web content source, the type being the first type or the second type, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” nothing in the claim elements precludes the steps from practically being performed in the mind. But for the ‘by a processor’ language, a user could increase a time duration for a next fetch mentally. Similarly, a user could set the schedule on paper when deciding that a web content page is of a certain type. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and a system (claim 34) that performs the parsing, determining, increasing the time duration and setting steps. However, the combination of these additional elements are no more than generic computer components (i.e. the processor and system) upon which to apply the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the processor is a generic computer processor which performs the parsing, determining, increasing the time duration and setting steps. Similarly, the system is a generic computer system which executes the processor that performs the parsing, determining, increasing the time duration and setting steps. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 22 and 23 depends from claim 21 and thus includes all the limitations of claim 21, therefore claims 22 and 23 recite the same abstract idea of "mental process". Claims 22 and 23 furthermore disclose that the first and second type comprises a web content page with an interface to facilitate sharing of files among accounts determined to be associated with a specific group; or a web content page configured to enable a first account to send a request to a second account to establish a connection between the first account and the second account, which is considered insignificant extra solution activity. It therefore does not amount to significantly more than the judicial exception. Claims 22 and 23 are therefore not patent eligible.

Claim 24 depends from claim 21 and thus includes all the limitations of claim 21, therefore claim 24 recites the same abstract idea of "mental process". Claim 24 furthermore discloses rescheduling  in response to a determination that the web content page is the second type, the crawl of the content of the web content page in accordance with a check rate, which is a mental step that a user can decide on using a benchmark number, and  is considered insignificant extra solution activity. It therefore does not amount to significantly more than the judicial exception. Claim 24 is therefore not patent eligible.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory} above are further rejected as set forth below in anticipation of applicant amending these claims to place them within the four statutory categories of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 28, 29, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2008/0147616 by Larsson et al (hereafter Larsson).
Referring to claim 21, Larsson discloses a method for setting a schedule of a crawl of a content from a web content page [Abstract], the method comprising: 
parsing, by a processor, the content into a first portion and a second portion, the first portion being associated with a core textual content in the web content page, the second portion being associated with a content related to the core textual content [wherein hyperlink is detected in a searchable item while performing a crawl, para 24; item’s URL and hyperlinks, embedded outbound links are extracted, para 30, 33; Fig 4, element 402 and specification; items (URIs)  include webpages, para 2, 4]; 
determining, by the processor, whether the web content page is a first type or a second type [URIs determined to belong to different classes having different freshness targets, para 36]; 
causing the processor, in response to a determination that the web content page is the first type, to increase a time duration for a next fetch time of the core textual content in response to a new core textual content being available [wherein in response to a second URI of a different class having a more demanding freshness target of 12 hours is scheduled for download at the earliest available download slot for that host, i.e. using the slot that was occupied by the first item and thereby pushing the first item back one or more slots, para 36; Examiner submits that by pushing the time slot of the first URI back one or more slots, the time duration for a next fetch (crawl) of the first item is increased]; and 
setting, by the processor, the schedule according to a type of the web content source, the type being the first type or the second type [wherein the download for the second URI is scheduled at the earliest available download slot for that host, para 36].

Referring to claim 33, the limitations of the claim are similar to those of claim 21 in the form of a non-transitory computer-readable medium storing computer code [machine readable media 610, para 65, 67] executed by a processor [processor 604, para 65]. As such, claim 33 is rejected for the same reasons as claim 21. 

Referring to claim 34, the limitations of the claim are similar to those of claim 21 in the form of a system [computer system 600, para 65, Fig 6] comprising a memory [main memory 606, Fig 6, para 65] and processor [processor 604, Fig 6, para 65]. As such, claim 34 is rejected for the same reasons as claim 21. 

Referring to claim 22, Larsson discloses that the first type comprises: a web content page with an interface to facilitate sharing of files among accounts determined to be associated with a specific group; or a web content page configured to enable a first account to send a request to a second account to establish a connection between the first account and the second account [vertical portal website provides (i.e. shares with) users with information and resources (i.e., web items e.g. webpages, para 2) for a particular industry, para 9]. 

Referring to claim 23, Larsson discloses that the second type comprises: a web content page with an interface to facilitate sharing of files among accounts determined to be associated with a specific group; or a web content page configured to enable a first account to send a request to a second account to establish a connection between the first account and the second account [vertical portal website provides (i.e. shares with) users with information and resources (i.e., web items e.g. webpages, para 2) for a particular industry, para 9].

Referring to claim 28, Larsson discloses sending, by the processor to a scheduling queue, the schedule of the crawl of the core textual content from the web content page [crawler download queue 116 is maintained in order to schedule a download for a given item on that host in view of the freshness target for that item and the politeness factor for that host, para 25].
Referring to claim 29, Larsson discloses that the scheduling queue comprises: a first queue for the first type; and a second queue for the second type [crawler queue 116 URIs are placed in per host queues, para 31].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30 is are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0147616 by Larsson et al (hereafter Larsson), as applied to claim 21 above, and further in view of US PGPub 2018/0276220 by Xu et al (hereafter Xu).

Referring to claim 30, Larsson discloses all of the above claimed subject matter, and also discloses discovering new URI links available on a host that are scheduled for downloading [para 37], however remains silent as to specifically initiating a thread to look for notification-type records. 
Xu discloses that a batch rendering engine receives a notification that content of a web page is available in a database and can retrieve the content and associated metadata (e.g. crawl time) from the database [para 51].
Larsson and Xu are analogous art because they are in the same field of endeavor- management of crawled web page data. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the web crawler 102 of Larsson to include the notification capability of Xu to be notified of available web page content stored in a database to include in the download queue 116 of Larsson.
The ordinary skilled artisan would have been motivated to modify the web crawler of Larsson with the notification capability of Xu because Xu further refines the Larsson’s web crawler scheduler to include a notification of records used to then modify the web crawling schedule. 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, as applied to claim 21 above, and further in view of  US 2012/0209946 by McClure et al (hereafter McClure).

Referring to claim 31, Larsson discloses all of the above claimed subject matter, and also discloses throttled type statistics with respect to the URI data [see Fig 3] including a maximum number of downloads associated with each host as part of the politeness factor [para 34], however remains silent as to communication with a throttling manager to determine a location to obtain a token for use in effecting a request, via an application programming interface, with the web content page.
McClure discloses a background transfer service 102 via a BTS client API 104 that allows applications such as application 106 to download or upload content from/to a network endpoint [para 34; token, para 51; see also Fig 3 and corresponding portion of reference] and throttles data transfers based upon available bandwidth [para 8, 32].
Larsson and McClure are analogous art because they are in the same field of endeavor- managing and processing data within queues. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the host based constraints 112 and politeness factor of Larsson that throttles downloads based on host capability to include the requesting of tokens via an API as provided by the background transfer service 102 of McClure. 
 The ordinary skilled artisan would have been motivated to modify the host based constraints 112 of Larsson with the requesting of tokens via an API as provided by the background transfer service 102 of McClure because Larsson’s throttling capability (host constraints) is further refined by the use of the background transfer service  102 that uses a specific client API to queue content transfers.  

Referring to claim 32, Larsson/McClure discloses receiving, by the processor and from the throttling manager, an information object with an instruction to obtain the token [McClure, para 49, Fig 3].

Novel and Nonobvious matter
Claims 24-27 are found to be novel and non-obvious matter.
The following is an examiner’s statement of reasons for indication of novel and non-obvious matter:

Referring to claim 24, the feature of ‘in response to a determination that the web content page is the second type, rescheduling the crawl of the content of the web content page in accordance with a check rate, in combination with all claimed limitations, is not taught by the prior art. 

The closest prior art Larsson et al (US 2008/0147616), as disclosed by Applicant in IDS filed on 12/20/2021, discloses scheduling searchable items (URI/webpages) on a given host for download to a crawler download queue based on a freshness target for that item as well as the politeness factor of the host [para 25] and also discloses determining whether URIs belong to different classes having different freshness targets [para  36]. However, Larsson’s scheduling of a URI to the download queue performed with respect to the freshness targets and politeness factor is not selectively performed based on different URI types- rather they apply to all URIs eligible for download based on item constraints and host based constraints [para 33-34]. That is, Larsson does not teach in response to a determination that the web content page is the second type, rescheduling the crawl of the content of the web content page in accordance with a check rate, as required by the claim. 
It is for these reasons that the aforenoted claims define over the prior art.

Claims 25-27 depending from claim 24 are also found to be novel and non-obvious due to their dependencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167